                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION



KERISE POTTER,

            Plaintiff,

vs.                                          Case No. 3:21-cv-461-MMH-MCR

COASTAL AUTOMOTIVE
RECONDITIONING, LLC,

            Defendant.

___________________________________/

                                     ORDER

      THIS CAUSE is before the Court sua sponte. Federal courts are courts

of limited jurisdiction and therefore have an obligation to inquire into their

subject matter jurisdiction. See Kirkland v. Midland Mortgage Co., 243 F.3d

1277, 1279-1280 (11th Cir. 2001); see also Burns v. Windsor Ins. Co., 31 F.3d

1092, 1095 (11th Cir. 1994). This obligation exists regardless of whether the

parties have challenged the existence of subject matter jurisdiction. See Univ.

of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[I]t is well

settled that a federal court is obligated to inquire into subject matter jurisdiction

sua sponte whenever it may be lacking”). “In a given case, a federal district

court must have at least one of three types of subject matter jurisdiction: (1)

                                         1
jurisdiction under a specific statutory grant; (2) federal question jurisdiction

pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C.

§ 1332(a).” Baltin v. Alaron Trading, Corp., 128 F.3d 1466, 1469 (11th Cir.

1997).

       On April 28, 2021, Defendant Coastal Automotive Reconditioning, LLC

filed Defendant’s Notice of Removal (Doc. 1; Notice)1 asserting that the Court

has diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332. See

Notice at ¶ 8. Defendant asserts that diversity jurisdiction is proper because

“the Lawsuit could have been brought originally before this Court under 28

U.S.C. § 1332, by reason of complete diversity of citizenship between the

Plaintiff and the Defendant and the amount in controversy.” Id. ¶¶ 4-8. In

support, Defendant alleges that Plaintiff Kerise Potter is “a resident of Duval

County, Florida,” id. at ¶ 5, and Defendant Coastal Automotive Reconditioning,

LLC is a single-member LLC whose “sole member, Rhyne Paul Sepcich, is a

citizen of the State of Louisiana.” Id. at ¶ 4. Defendant also asserts that “the



1 The Court notes that the Notice does not appear to comply with the new typography
requirements set forth in the recently amended Local Rules of the United States District Court
for the Middle District of Florida (Local Rule(s)), which took effect on February 1, 2021. See
Local Rule 1.08(a)-(b). As such, the Court directs all counsel of record in this case to review
the requirements set forth in Local Rule 1.08 and ensure that all future filings are in
compliance.1 Indeed, the Court cautions counsel that the amended Local Rules contain
numerous, significant changes. Counsel should review the Local Rules and, to familiarize
themselves with key changes, are encouraged to review the “Video Presentation on New Local
Rules” available on the Middle District of Florida website at www.flmd.uscourts.gov/local-
rules. Going forward, filings which do not comply with this or any other Local Rule may be
stricken.

                                              2
estimated amount of Plaintiff’s claim is ‘over $100,000.00.’” Id. at ¶ 7. Upon

review of these allegations, the Court is unable to determine whether it has

diversity jurisdiction over this action because Defendant has inadequately pled

the citizenship of Plaintiff, and failed to allege sufficient facts to plausibly

demonstrate that the amount in controversy exceeds $75,000.2                          See Dart

Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).


       For a court to have diversity jurisdiction pursuant to 28 U.S.C. § 1332(a),

“all plaintiffs must be diverse from all defendants.” Univ. of S. Ala., 168 F.3d at

412. To establish diversity over a natural person, a complaint must include

allegations of the person’s citizenship, not where he or she resides. See Taylor

v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994). A natural person’s citizenship

is determined by his or her “domicile,” or “the place of his true, fixed, and




2The failure to adequately allege diversity jurisdiction in this case is certainly not unique. See
Wilkins v. Stapleton, No. 6:17-cv-1342-Orl-37GJK, 2017 WL 11219132, at *1 (M.D. Fla. Aug.
1, 2017) (“Diversity jurisdiction appears to create the biggest pleading challenge for the Bar.”).
But, as aptly stated in Wilkins, the all-to-common “failure to demonstrate even a passing
familiarity with the jurisdictional requirements of the federal courts results in a waste of
judicial resources that cannot continue.” Id. Indeed,

       [t]he U.S. District Court for the Middle District of Florida is one of the busiest
       district courts in the country and its limited resources are precious. Time spent
       screening cases for jurisdictional defects, issuing orders directing repair of
       deficiencies, then rescreening the amended filings and responses to show cause
       orders is time that could and should be devoted to the substantive work of the
       Court.

Id. at *1 n.4. As such, before filing any future pleadings in federal court, counsel is strongly
encouraged to review the applicable authority on federal subject matter jurisdiction. See id.
at *1-2 (bulleting several “hints” on how to allege federal diversity jurisdiction properly).

                                                3
permanent home and principal establishment . . . to which he has the intention

of returning whenever he is absent therefrom.” McCormick v. Aderholt, 293

F.3d 1254, 1257-58 (11th Cir. 2002) (quotation and citation omitted). Because

the Notice discloses merely the state of residence for Plaintiff, rather than her

domicile or state of citizenship, the Court finds that Defendants have not alleged

the facts necessary to establish the Court’s jurisdiction over this case.

“Citizenship, not residence, is the key fact that must be alleged in the complaint

to establish diversity for a natural person.” Taylor, 30 F.3d at 1367 (emphasis

supplied); see also Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48

(1989) (“‘[d]omicile’ is not necessarily synonymous with ‘residence’”).

      In addition, where a defendant removes an action from state court to

federal court, the defendant “bears the burden of proving that federal

jurisdiction exists.” See Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319

(11th Cir. 2001). In Dart Cherokee Basin Operating Co., the Supreme Court

explained that a defendant’s notice of removal must include “a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold.”

See Dart Cherokee Basin Operating Co., 135 S. Ct. at 554. If the plaintiff

contests the allegation, or the court questions it, a defendant must then present

evidence establishing that the amount in controversy requirement is met. Id.

(citing 28 U.S.C. § 1446(c)(2)(B)); see also Dudley v. Eli Lilly & Co., 778 F.3d

909, 912 (11th Cir. 2014). Notably, “[a] conclusory allegation in the notice of

                                        4
removal that the jurisdictional amount is satisfied, without setting forth the

underlying facts supporting such an assertion, is insufficient to meet the

defendant’s burden.” See Williams, 269 F.3d at 1320. Indeed, the Court may

not speculate or guess as to the amount in controversy. See Pretka v. Kolter

City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010). Rather, a removing

defendant should make “specific factual allegations establishing jurisdiction”

and be prepared to “support them (if challenged by the plaintiff or the court)

with evidence combined with reasonable deductions, reasonable inferences, or

other reasonable extrapolations.”            Id. at 754 (emphasis added).             In those

circumstances, a court is able to determine the amount in controversy without

relying on impermissible “conjecture, speculation, or star gazing.” Id. at 754

(emphasis added).3

       The instant case arises out of a slip and fall accident that occurred “on the

ground directly outside the premises” where Defendant was “performing auto

wash, detailing, and other automotive work.”                See Complaint at ¶¶ 4, 7-8.


3The Court notes that Dart, Dudley, and Pretka, all involved cases removed to federal court
under the Class Action Fairness Act of 2005 (CAFA). Because remand orders are not ordinarily
reviewable on appeal, except in class action cases, see 28 U.S.C. § 1447(d), § 1453(c), appellate
decisions on removal usually involve cases removed under CAFA. See, e.g., Pretka, 608 F.3d
at 752. Nonetheless, with limited exception, “CAFA’s removal provision expressly adopts the
procedures of the general removal statute, 28 U.S.C. § 1446.” Pretka, 608 F.3d at 756-57 &
n.11 (citations omitted). Thus, although the cases cited above involved removal under CAFA,
they interpret and apply the general removal procedures, and thus, the Court finds the
analysis of those cases applicable here. See Bender v. Mazda Motor Corp., 657 F.3d 1200, 1204
n.2 (11th Cir. 2011) (addressing an appeal involving a non-CAFA removal and citing to Pretka
as authority regarding removal procedures).


                                               5
Plaintiff asserts that as a result of Defendant’s negligence, she “suffered bodily

injury and resulting pain and suffering, disability, disfigurement, mental

anguish, loss of capacity for the enjoyment of life, inconvenience, expense of

hospitalization, medical and nursing care and treatment, loss of earnings and

loss of ability to earn money, and/or aggravation of a previously existing

condition.”   Id. at ¶ 12.   She further alleges that her injuries “are either

permanent or continuing with a reasonable degree of medical and or chiropractic

probability.” Id. In support of removal, counsel for Defendant points to these

allegations as well as the civil cover sheet, which is simply for “data collection

and clerical processing purposes” and “shall not be used for any other purpose,”

as evidence that the instant claim satisfies the Court's amount in controversy

requirement. See Notice at ¶¶ 6-8, Ex. 3.

      On this record, Defendant fails to present a “plausible allegation” of the

amount in controversy.       Defendant’s recitation of the generic, vague and

categorical allegations of the Complaint, combined with a reference to the civil

cover sheet, do not provide the Court with any specific, factual information by

which to determine whether Plaintiff’s damages plausibly exceed the

jurisdictional threshold. Indeed, based on the allegations in the Notice and

Complaint, the Court can do no more than speculate regarding the nature and

severity of Plaintiff’s injuries. Thus, “without facts or specific allegations, the

amount in controversy [can] be ‘divined [only] by looking at the stars’–only

                                        6
through speculation–and that is impermissible.” Id. at 753-54 (third alteration

in original) (quoting Lowery v. Ala. Power Co., 483 F.3d 1184, 1209, 1215 (11th

Cir. 2007)). In light of Plaintiff’s vague allegations of damages, and in the

absence of any information regarding the nature of her injuries, or the cost of

her subsequent medical care, the Court is unable to determine whether the

amount in controversy requirement is satisfied here.                     Without additional

information regarding the citizenship of Plaintiff and the amount in

controversy, the allegations presently before the Court are insufficient to invoke

the Court’s subject matter jurisdiction over this action.4

       Accordingly, it is




4 Carefully ascertaining the citizenship of the parties and whether the Court has subject
matter jurisdiction over this action is more than just an academic exercise, as is evident from
two Eleventh Circuit cases decided in 2017. See Thermoset Corp. v. Bldg. Materials Corp of
Am., 849 F.3d 1313, 1316-1317 (11th Cir. Mar. 2, 2017) (vacating summary judgment order
after three years of litigation where court determined on appeal that the pleadings below had
not sufficiently alleged the citizenship of a defendant limited liability company, and upon
further inquiry, found that the defendant limited liability company had a non-diverse
member); see also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1222, 1228
(11th Cir. Mar. 20, 2017) (discussing whether sanctions were warranted in a case where
summary judgment was reversed on appeal after the appellate court discovered that the
pleadings did not sufficiently allege the citizenship of the plaintiff LLC, leading to the
realization that there was no diversity jurisdiction) (“While the requirements of diversity
jurisdiction in this scenario are complicated, they are the law. No party in this case acted with
bad intentions, but the result was a colossal waste of time and effort. We trust that the damage
done to the parties' credibility, finances, and time is enough of a sanction to curb their conduct
and to serve as a warning to future diversity jurisdiction litigants. In the end, when the parties
do not do their part, the burden falls on the courts to make sure parties satisfy the
requirements of diversity jurisdiction. We must be vigilant in forcing parties to meet the
unfortunate demands of diversity jurisdiction in the 21st century.”).

                                                7
      ORDERED:

      Defendant shall have up to and including May 14, 2021, to provide the

Court with sufficient information so that it can determine whether it has

diversity jurisdiction over this action.

      DONE AND ORDERED at Jacksonville, Florida on April 30, 2021.




lc28
Copies to:

Counsel of Record




                                           8
